DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“air moving device” (Claim 13)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“air moving device” (from Claim 13) is being interpreted as a blower

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 recites the limitation “wherein the at least one face includes between approximately 15 and 20 apertures” which is considered indefinite because there is insufficient antecedent basis for “the at least one face” in the claim. It is unclear which face of which element that the claimed “the at least one face” is referring to. The metes and bounds of the claim are consequently unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-10, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naitoh et al. (US 2014/0000534 A1) (hereinafter “Naitoh”). 
	Regarding Claim 1, Naitoh teaches of an air distribution baffle (air distribution baffle comprising components (D) and (E) as shown in Examiner Annotated Fig. 18 below) configured to uniformly distribute a flow of air within a burner assembly (65) (see at least [0070]-[0071] and Figs. 1, 3 and 18) of a fluid heating device (“water heater 2”) (see at least [0057] and Fig. 1), the air distribution baffle comprising: 
	a substantially flat portion (E) extending along a base plane associated with the air distribution baffle (the horizontal base plane that elements (E) and (198) extend along as is shown in Examiner Annotated Fig. 18); and 
	a raised portion (D) extending upwardly from the base plane (as is shown in Examiner Annotated Fig. 18), the raised portion including apertures (192) formed therethrough (see at least Figs. 18, 19A and 19B and [0142] and note that [0142] discloses that “A plurality of through holes 192 are formed in each inclined face 188 and horizontal face 190”).


    PNG
    media_image1.png
    573
    1053
    media_image1.png
    Greyscale


	Regarding Claim 2, Naitoh also teaches that the raised portion has a first face (A), a second face (B), and a third face (C) such that the raised portion (D) has a substantially trapezoidal cross-sectional configuration (as is shown in Examiner Annotated Fig. 18).

	Regarding Claim 8, Naitoh also teaches that the raised portion (D) includes one or more faces (faces (A), (B) and (C) as shown in Examiner Annotated Fig. 18) and that at least some of the apertures (192) form a predetermined pattern (the row-of-holes pattern shown in the cross section of Fig. 18) on at least one of the one or more faces (at least on face (C)) (see at least [0142], Figs. 18, 19A, 19B and Examiner Annotated Fig. 18).

	Regarding Claim 9, Naitoh also teaches that the predetermined pattern includes one or more rows of apertures (192) disposed on at least a portion (portion (C)) of the raised portion (see at least [0142], Figs. 18, 19A, 19B and Examiner Annotated Fig. 18).

	Regarding Claim 10, Naitoh also teaches that a first face (upper face of element (148-1) as shown in Fig. 19A) of the raised portion (D) has a first predetermined pattern (it has an angled-straight-angled pattern as can be observed in Fig. 19A) and that a second face (lower face of element (148-1) as shown in Fig. 19A) of the raised portion has (D) has a second predetermined pattern (it has an angled-straight-angled pattern as can be observed in Fig. 19A), wherein the second predetermined pattern is identical to the first predetermined pattern (they both have the same angled-straight-angled pattern - see at least Figs. 18, 19A, 19B and Examiner Annotated Fig. 18).

	Regarding Claim 13, Naitoh teaches of a fluid heating device (“water heater 2”) (see at least [0057] and Fig. 1) comprising: 
	an outer shell (4) having a fluid inlet (inlet where “W” is entering as is shown in the lower portion of Fig. 1), fluid outlet (outlet where “HW” is exiting as is shown in the lower portion of Fig. 1), and a fuel inlet (inlet where “G” is entering as is shown in the lower portion of Fig. 1); 
	a burner assembly (burner assembly comprising element (65) and (12)) including an ignitor (12) (see at least [0058], [0070]-[0071] and Figs. 1, 3 and 18);  
	a heat exchanger (38) in fluid communication with the burner assembly (see at least [0061] and Fig. 1); 
	a fluid inlet pipe (42) extending from the fluid inlet to the heat exchanger (see at least [0062] and Fig. 1); 
	a fluid outlet pipe (50) extending from the heat exchanger to the fluid outlet (see at least [0063] and Fig. 1);  
	a fuel inlet pipe (24) extending from a fuel inlet to the burner assembly (see at least [0060] and Fig. 1);  
	an air moving device (“air supply fan 20”) disposed proximate the burner assembly and configured to move combustion gases from the burner assembly toward the heat exchanger (see at least [0059] and Fig. 1); 
	an air distribution baffle (air distribution baffle comprising components (D) and (E) as shown in Examiner Annotated Fig. 18) disposed between the air moving device (20) and the ignitor (12) and configured to distribute a flow of air flowing from the air moving device to the burner assembly (see at least [0140]-[0142] and Figs. 1 and 18 and note that the air distribution baffle is disposed directly under element (8) and ignitor (12) yet above air moving device (20)), the air distribution baffle having a flat portion (E) and a raised portion (D) (as is shown in Examiner Annotated Fig. 18); and 
	an exhaust vent (36) (see at least [0061] and Fig. 1).

	Regarding Claim 14, Naitoh also teaches that the burner assembly (burner assembly comprising element (65) and (12)) comprises a first portion (10) and a second portion (8), the first portion including the air distribution baffle (as is shown in Fig. 18) and the second portion including the ignitor (see at least [0058] and Figs. 1, 3 and 18). 

	Regarding Claim 15, Naitoh also teaches that the air distribution baffle is attached to a bottom surface (166) of the first portion (10) of the burner assembly (as is shown in Fig. 18).

	Regarding Claim 17, Naitoh also teaches that the raised portion (D) of the air distribution baffle has a predetermined cross-sectional shape (as is shown in Examiner Annotated Fig. 18) and a plurality of apertures (192) disposed thereon (see at least Figs. 18, 19A and 19B and [0142] and note that [0142] discloses that “A plurality of through holes 192 are formed in each inclined face 188 and horizontal face 190”).

	Regarding Claim 18, Naitoh also teaches that the raised portion (D) of the air distribution baffle is aligned with at least a portion of an outlet of the air moving device (as is evident from incoming gas directly impinging upon the raised portion (D) of the air distribution baffle - see at least [0137]-[0138] and Examiner Annotated Fig. 18). 

	Regarding Claim 19, Naitoh teaches of a fluid heating device kit (kit shown in Fig. 1) comprising:
	a fluid heating device (“water heater 2”) (see at least [0057] and Fig. 1) having a burner assembly (burner assembly comprising element (65) and (12)); and 
	a first air distribution baffle (air distribution baffle comprising components (D) and (E) as shown in Examiner Annotated Fig. 18) and a second air distribution baffle (baffle comprising elements 196 and 198 as shown in Fig. 18) that differ in at least shape (as shown in Fig. 18), each having a respective substantially flat portion (E/198) and a respective raised portion (D/196). 
	Note that the limitation of “the first air distribution baffle being different from the second air distribution baffle such that the first air distribution baffle is configured to increase combustion efficiency of the fluid heating device when the fluid heating device is operating at a first elevation and the second air distribution baffle is configured to increase combustion efficiency of the fluid heating device when the fluid heating device is operating at a second elevation that is different from the first elevation” is being interpreted as an intended use of the apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Naitoh teaches that each baffle contributes to enhanced combustion efficiency over the entire range of operation of the fluid heating device regardless of its elevation (see at least [0227], [0237], [0266] and Fig. 18) and that the air/fuel ratio supplied to the burner assembly is completely adjustable (as is evident from at least [0176]). Thus, each baffle performs its function of enhancing efficiency regardless of the relative “elevation” and it necessarily follows that “the first air distribution baffle is configured to increase combustion efficiency of the fluid heating device when the fluid heating device is operating at a first elevation and the second air distribution baffle is configured to increase combustion efficiency of the fluid heating device when the fluid heating device is operating at a second elevation that is different from the first elevation” as claimed. Therefore, the fluid heating device kit taught by Naitoh comprises all of the structure claimed in Claim 19 and is capable of performing all of the intended uses as claimed in Claim 19 and accordingly meets the combination of limitations claimed in Claim 19. 

	Regarding Claim 20, Naitoh also teaches that the raised portion (D) of the first air distribution baffle has a first shape and a first size and includes a first number of first apertures arranged in a first arrangement (as shown in Examiner Annotated Fig. 18), at least some of the first apertures having a first diameter (as shown in Examiner Annotated Fig. 18), the raised portion (196) of the second air distribution baffle (baffle comprising elements 196 and 198 as shown in Fig. 18) has a second shape and a second size and includes a second number of second apertures arranged in a second arrangement (as shown in Examiner Annotated Fig. 18), at least some of the second apertures having a second diameter, and that at least one of the first shape, first size, first number of first apertures, first diameter, and first arrangement differs from the second shape, second size, second number of second apertures, second diameter, and second arrangement, respectively (as is shown in Examiner Annotated Fig. 18). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naitoh. 
Regarding Claim 3, Naitoh teaches the air distribution baffle of Claim 2 (see the rejection for Claim 2) but is silent regarding the exact angle of the first face (A) and the third face (C) and accordingly fails to explicitly teach that each of the first face and the third face extend from the base plane at an approximately 45 degree angle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the angle of each of the first face and third face to be approximately 45 degrees relative to the base plane as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Naitoh teaches of a first face (A) and a third face (C) that are angled relative to the base plane (as is shown in Examiner Annotated Fig. 18) - thus the general conditions of the claim are disclosed in the prior art. The actual angle that each face has is a result effective variable that is readily changeable in the baffle taught by Naitoh. A greater angle will increase the overall height of the raised portion while decreasing its width and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the size/needs of a given application.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the angle of each of the first face and third face to be approximately 45 degrees relative to the base plane as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 4, Naitoh teaches the air distribution baffle of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach that the raised portion (D) as a substantially semicylindrical cross-sectional shape. However, merely reshaping the substantially trapezoidal cross-sectional shape of the raised portion (D) (as is shown in Examiner Annotated Fig. 18) into a substantially semicylindrical cross-sectional shape would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the cross-sectional shape of the raised portion is not critical to the invention and that using a substantially semicylindrical cross-sectional shape as opposed to a substantially trapezoidal cross-sectional shape does not serve any advantage, particular purpose, or solve a stated problem since the instant application discloses a plurality of potential cross-sectional shapes that work equally as well as one another (Figs. 4A-4E). Furthermore, the instant application claims both a substantially semicylindrical cross-sectional shape configuration (Claim 4) in addition to a substantially trapezoidal cross-sectional shape (Fig. 2). It is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of a substantially trapezoidal cross-sectional shape (as is shown in Examiner Annotated Fig. 18) which, as is disclosed in the instant application, fulfills the same purpose as a substantially semicylindrical cross-sectional shape equally as well and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the baffle taught by Naitoh by reshaping the substantially trapezoidal cross-sectional shape of the raised portion (D) (as is shown in Examiner Annotated Fig. 18) into a substantially semicylindrical cross-sectional shape since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 5, Naitoh teaches the air distribution baffle of Claim 1 (see the rejection for Claim 1) but is silent regarding the exact size of the apertures and accordingly fails to explicitly teach that each of the apertures has a diameter of between approximately 3 millimeters and approximately 5 millimeters. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the size of each of the apertures to have a diameter of between approximately 3 millimeters and approximately 5 millimeters as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Naitoh teaches of a plurality of apertures (192) (see at least Figs. 18, 19A and 19B and [0142]) - thus the general conditions of the claim are disclosed in the prior art. The actual size of the diameter of each of the apertures is a result effective variable that is readily changeable in the baffle taught by Naitoh. Larger diameter apertures will permit a larger flow rate through the baffle and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the needs of a given application.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the size of each of the apertures to have a diameter of between approximately 3 millimeters and approximately 5 millimeters as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 6, Naitoh teaches the air distribution baffle of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach that the apertures (192) have a common diameter. However, simply configuring the apertures to have a common diameter would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the plurality of apertures can have a common diameter (as is claimed in Claim 6) or can have different diameters (as is claimed in Claim 7) and that either configuration works equally as well. Thus, it is apparent that specifically configuring the apertures to have a common diameter is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of a plurality of apertures (192) with open diameters (see at least Figs. 18, 19A and 19B and [0142]) that perform the same function as the claimed apertures with a common diameter equally as well and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the baffle taught by Naitoh by configuring the existing apertures to have a common diameter since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 7, Naitoh teaches the air distribution baffle of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach that a first aperture of the plurality of apertures (192) has a first diameter that is different from a diameter of a second aperture. However, simply configuring the apertures to have different diameters would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the plurality of apertures can have a common diameter (as is claimed in Claim 6) or can have different diameters (as is claimed in Claim 7) and that either configuration works equally as well. Thus, it is apparent that specifically configuring the apertures to have different diameters is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of a plurality of apertures (192) with open diameters (see at least Figs. 18, 19A and 19B and [0142]) that perform the same function as the claimed apertures equally as well and there is nothing of record to show otherwise.  
	Therefore, it would have been prima facie obvious to modify the baffle taught by Naitoh by configuring the existing apertures to have different diameters since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 11, Naitoh teaches the air distribution baffle of Claim 1 (see the rejection for Claim 1) but is silent regarding the exact height of the raised portion and accordingly fails to explicitly teach that the raised portion has a maximum height of between approximately 10 millimeters and approximately 14 millimeters. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the maximum height of the raised portion to be between approximately 10 millimeters and approximately 14 millimeters as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Naitoh teaches of a raised portion (D) with a height (as is shown in Examiner Annotated Fig. 18) - thus the general conditions of the claim are disclosed in the prior art. The actual magnitude of the height is a result effective variable that is readily changeable in the baffle taught by Naitoh. A larger height will enable cooperation with a larger apparatus using the baffle and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the size/needs of a given application.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the maximum height of the raised portion to be between approximately 10 millimeters and approximately 14 millimeters as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 12, to the extent that Claim 12 is understood in light of the 112(b) rejection set forth in this Office Action, Naitoh teaches the air distribution baffle of Claim 1 (see the rejection for Claim 1) but is silent regarding the exact number of apertures on at least on face of the baffle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of apertures on at least one face of the baffle to include between 15 and 20 apertures as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Naitoh teaches of a plurality of faces (A, B, C) of the baffle (see Examiner Annotated Fig. 18) that have apertures (192) (see at least Figs. 18, 19A and 19B and [0142]) - thus the general conditions of the claim are disclosed in the prior art. The actual number of apertures is a result effective variable that is readily changeable in the baffle taught by Naitoh. More apertures will permit a larger flow rate through the baffle and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the needs of a given application.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of apertures on at least one face of the baffle to include between 15 and 20 apertures as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 16, Naitoh teaches the air distribution baffle of Claim 15 (see the rejection for Claim 15) but fails to explicitly teach that the flat portion of the air distribution baffle includes one or more openings configured to attach the air distribution baffle to the bottom surface. However, simply configuring the air distribution baffle to include one or more openings configured to attach the air distribution baffle to the bottom surface as claimed would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	According to the specification, “A variety of means of affixing the air distribution baffle 200 can be used, including but not limited to, one or more screws, adhesive, and welding”. Thus, it is apparent that specifically configuring the air distribution baffle to include one or more openings configured to attach the air distribution baffle to the bottom surface is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem over any other form of attachment. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Naitoh teaches that the air distribution baffle is already attached to the bottom surface (166) of the first portion (10) of the burner assembly via other attachment means (as is shown in Fig. 18) that perform the same function as the claimed attachment means that are in the form of one or more openings in the air distribution baffle that are configured to attach the air distribution baffle to the bottom surface equally as well and there is nothing of record to show otherwise.  
	Therefore, it would have been prima facie obvious to modify the baffle taught by Naitoh by configuring the air distribution baffle to include one or more openings configured to attach the air distribution baffle to the bottom surface as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parker (US 3,769,959) and Fenn (US 5,365,887) are considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/12/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762